DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 08/07/2018, in which, claims 1-15, are pending. Claims 1 and 14 are independent. Claims 2-13 and 15, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being un-patentable over Middleton (USP, 9,598,252) , in view of Shirakura et al., (USPAP 2004/0056413).

Referring to claim 1, Middleton teaches an image reading device (as shown in fig 1), which transports a document loaded on a document loading platform ([input tray 110]), to a document transport path and reads an image formed on the document, the device comprising: a document delivery unit for delivering the document loaded on the document loading platform to the document transport path, ([FIG. 2 illustrates a media transport path 290 inside of the document scanner 10, plurality of rollers are positioned along the media transport path 290, including an urging roller 120, a feed roller 223, a separator roller 220, take-away rollers 260, transport rollers 265, and output transport rollers 140, the urging roller 120 and feed roller 223 can be referred to collectively as a feed module 225] see col.6, lines 55-60);
 a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit; ([the vibration sensor 1010 can monitor unexpected changes to the deflection or orientation of the output guide flap 1020 to detect instances in which the sheet media exiting the media transport path 290 rolls over or does not stack properly in the output tray 190] col.21, lines 50-60]);
an abnormal sound detector for detecting occurrence of abnormal sound when the document is delivered by the document delivery unit; ([by combining information 
a double feeding detector for detecting double-feeding of the document when the document is delivered by the document delivery unit; ([the multi -feed detector 470 executes multi -feed detection processing, in the multi-feed detection processing, the multi-feed detector 470 determines whether the feed module 225 has allowed multiple sheet media to enter the media transport path 290 based on an ultrasound signal acquired from the ultrasonic detector 280] see col.13, lines 56-64]); and
 a staple determination unit ([some document handler systems detect the presence of staples in documents loaded into an input tray] col.1, line 60), for determining whether or not a stapling process is applied to the document based on detection results of the flip-up detector the abnormal sound detector, ([the vibration detector 498 with information with the audio profiles from the sound acquisition units 420, vibration detection i.e. abnormal), and the double feeding detector ([the multi -feed detector 470 executes multi -feed detection processing, col.13, line 55-60]).
Middleton does not explicitly teach a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit.
However, Shirakura in the same area of image forming apparatus teaches a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit, (see [0030] turn-over sensor S4 that detects that the sheet is 
At the time of the invention it would have been obvious to one of ordinary skill in the art to use turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, of Shirakura to detect the turn over sensor that detects the sheet order to increase the accuracy of the positioning process, and increase the strength and stability of the assembly. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 2, Middleton teaches an image reading device (as shown in fig 1), a staple determination unit ([some document handler systems detect the presence of staples in documents loaded into an input tray] col.1, line 60), for determining whether or not a stapling process is applied to the document based on detection results of the flip-up detector the abnormal sound detector, ([the vibration detector 498 with information with the audio profiles from the sound acquisition units 420, vibration detection i.e. abnormal), and the double feeding detector ([the multi -feed detector 470 executes multi -feed detection processing, col.13, line 55-60]).
Middleton does not explicitly teach a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit.

At the time of the invention it would have been obvious to one of ordinary skill in the art to use turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, of Shirakura to detect the turn over sensor that detects the sheet order to increase the accuracy of the positioning process, and increase the strength and stability of the assembly. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 3, Middleton teaches an image reading device (as shown in fig 1), further comprising: a transport controller for performing control to stop a transport operation of the document in a case where it is determined that the stapling process is applied by the staple determination unit, ([system memory 455 stores a computer program, database, and tables, which are used in various control function of the document scanner 10, that includes a transport operation of the document]).


Middleton does not explicitly teach a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit.
However, Shirakura in the same area of image forming apparatus teaches a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit, (see [0030] turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, discharge flapper 54 that controls the discharge path 24 for the sheets, turn-over flapper 57 the controls the turn-over of the sheets, and pinch rollers 56a and 56b that press the sheets against the turn over roller]). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to use turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, of Shirakura to detect the turn over sensor that detects the sheet order to increase the accuracy of the positioning process, and increase the strength and stability of the assembly. 


Referring to claim 5, Middleton teaches an image reading device ([as shown in fig 1]), wherein the double feeding detector is disposed on a downstream side of the document delivery unit in a document transporting direction, ([the override command can allow the operator to temporarily disable multi-feed detection, jam detection, or other features of the document scanner 10 while scanning] see col.6, line 20-25]).

Referring to claim 6, Middleton teaches an image reading device ([as shown in fig 1]), further comprising: an image reader (as shown in fig 1) disposed on a downstream side of the flip-up detector, the abnormal sound detector, ([the vibration detector 498 with information with the audio profiles from the sound acquisition units 420, vibration detection i.e. abnormal), and the double feeding detector in a document transporting direction, ([the multi -feed detector 470 executes multi -feed detection processing, col.13, line 55-60]), and reading an image formed on the document.
Middleton does not explicitly teach a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit.
However, Shirakura in the same area of image forming apparatus teaches a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit, (see [0030] turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, discharge flapper 54 that controls the discharge path 24 for the sheets, turn-over flapper 57 the controls the turn-
At the time of the invention it would have been obvious to one of ordinary skill in the art to use turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, of Shirakura to detect the turn over sensor that detects the sheet order to increase the accuracy of the positioning process, and increase the strength and stability of the assembly. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 7, Middleton teaches an image reading device ([as shown in fig 1]), further comprising: a metal detector ([215 of fig 2]) for detecting metal attached to the document when the document is delivered by the document delivery unit, ([see col.8, line 10-15]), wherein the staple determination unit determines whether or not the stapling process is applied to the document based on detection results of the flip-up detector, the metal detector, the abnormal sound detector, and the double feeding detector, ([the multi -feed detector 470 executes multi -feed detection processing, col.13, line 55-60]).

Referring to claim 8, Middleton teaches an image reading device ([as shown in fig 1]), wherein the staple determination unit determines whether or not the stapling process is applied to the document based on at least one of detection results of the flip-up detector, the metal detector, the abnormal sound detector, and the double feeding 
Middleton does not explicitly teach a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit.
However, Shirakura in the same area of image forming apparatus teaches a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit, (see [0030] turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, discharge flapper 54 that controls the discharge path 24 for the sheets, turn-over flapper 57 the controls the turn-over of the sheets, and pinch rollers 56a and 56b that press the sheets against the turn over roller]). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to use turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, of Shirakura to detect the turn over sensor that detects the sheet order to increase the accuracy of the positioning process, and increase the strength and stability of the assembly. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 9, Middleton teaches an image reading device ([as shown in fig 1]), further comprising: a transport controller for performing control to stop the transport operation of the document in a case where it is determined that the stapling 

Referring to claim 10, Middleton teaches an image reading device ([as shown in fig 1]), further comprising: an inclination detector for detecting an inclination of the document when the document is delivered by the document delivery unit, (feeding roller of fig 1) wherein the staple determination unit determines whether or not the stapling process is applied to the document based on detection results of the flip-up detector, the metal detector, the abnormal sound detector, ([a metal detector 495, a vibration detector 498 and a multi-feed detector 470, these units are functional modules may be realized by software operating on a processor, these units may also be implemented on independent integrated circuits]).
 Middleton does not explicitly teach a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit.
However, Shirakura in the same area of image forming apparatus teaches a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit, (see [0030] turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, discharge flapper 54 that controls the discharge path 24 for the sheets, turn-over flapper 57 the controls the turn-over of the sheets, and pinch rollers 56a and 56b that press the sheets against the turn over roller]). 

The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art double feeding detector, and the inclination detector.

Referring to claim 11, Middleton teaches an image reading device ([as shown in fig 1]), wherein the metal detector is disposed on an upstream side of the document delivery unit in the document transporting direction, ([a metal detector 495, a vibration detector 498 and a multi-feed detector 470. These units are functional modules may be realized by software operating on a processor, these units may also be implemented on independent integrated circuits]).

Referring to claim 12, Middleton teaches an image reading device ([as shown in fig 1]), wherein the double feeding detector is disposed on the downstream side of the document delivery unit in the document transporting direction, ([a metal detector 495, a vibration detector 498 and a multi-feed detector 470. These units are functional modules may be realized by software operating on a processor. These units may also be implemented on independent integrated circuits]).


Middleton does not explicitly teach a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit.
However, Shirakura in the same area of image forming apparatus teaches a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit, (see [0030] turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, discharge flapper 54 that controls the discharge path 24 for the sheets, turn-over flapper 57 the controls the turn-over of the sheets, and pinch rollers 56a and 56b that press the sheets against the turn over roller]). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to use turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, of Shirakura to detect the turn over sensor that detects the sheet order to increase the accuracy of the positioning process, and increase the strength and stability of the assembly. 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 14, Middleton teaches an image reading device (as shown in fig 1), which transports a document loaded on a document loading platform ([input tray 110]), to a document transport path and reads an image formed on the document, the device comprising: a document delivery unit for delivering the document loaded on the document loading platform to the document transport path, ([FIG. 2 illustrates a media transport path 290 inside of the document scanner 10, plurality of rollers are positioned along the media transport path 290, including an urging roller 120, a feed roller 223, a separator roller 220, take-away rollers 260, transport rollers 265, and output transport rollers 140, the urging roller 120 and feed roller 223 can be referred to collectively as a feed module 225] see col.6, lines 55-60);
 a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit; ([the vibration sensor 1010 can monitor unexpected changes to the deflection or orientation of the output guide flap 1020 to detect instances in which the sheet media exiting the media transport path 290 rolls over or does not stack properly in the output tray 190] col.21, lines 50-60]);
an abnormal sound detector for detecting occurrence of abnormal sound when the document is delivered by the document delivery unit; ([by combining information from the vibration detector 498 with information with the audio profiles from the sound acquisition units 420, the sound jam detector 450 can weight the digital source signal from the sound acquisition units 420 differently to reduce a false sound jam resulting from the spike or burst of audio noise from the urging roller 120 and feed roller 223] col.22, lines 42-60]);

a staple determination unit ([some document handler systems detect the presence of staples in documents loaded into an input tray] col.1, line 60), for determining whether or not a stapling process is applied to the document based on detection results of the flip-up detector the abnormal sound detector, ([the vibration detector 498 with information with the audio profiles from the sound acquisition units 420, vibration detection i.e. abnormal), and the double feeding detector ([the multi -feed detector 470 executes multi -feed detection processing, col.13, line 55-60]).
Middleton does not explicitly teach a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit.
However, Shirakura in the same area of image forming apparatus teaches a flip-up detector for detecting flip-up of the document when the document is delivered by the document delivery unit, (see [0030] turn-over sensor S4 that detects that the sheet is turned over, turn-over roller 55 that turns the sheet over, discharge flapper 54 that controls the discharge path 24 for the sheets, turn-over flapper 57 the controls the turn-over of the sheets, and pinch rollers 56a and 56b that press the sheets against the turn over roller]). 

The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.

Referring to claim 15, Middleton teaches an image reading device ([as shown in fig 1]), further comprising: acquiring a detection result of the metal detector ([215 of fig 2]) that detects metal attached to the document when the document is delivered ([see col.8, line 10-15]); and determining whether or not the stapling process is applied to the document based on detection results of the flip-up detector, the metal detector, the abnormal sound detector, and the double feeding detector, ([the multi -feed detector 470 executes multi -feed detection processing, col.13, line 55-60]).

Conclusion

Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the 
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677